     Case 8:19-cv-00302-AG-KES Document 48 Filed 12/30/19 Page 1 of 3 Page ID #:498




 1    Pritish Vora
                                                                               DES 30 PM 2~ 9
 2 27758 Santa Marg. Pkwy #530                                          ~~ ,.
 3 Mission Viejo, CA 92691                                               ~ _,        i.
                                                                              ~ ~~:~ ~ °~
 4 (949)292-8359
 5 Plaintiff in Pro Per
 6
 7
 8
 9                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
10
11
                                                   Case No.: 8:19-cv-00302-AG-KESx
12 Pritish Vora,
                Plaintiff,                         STIPULATION OF DISMISSAL AS
13
             vs.                                   TO DEFENDANT TRANS UNION,
14
                       ION                         LLC [F.R.Civ.P. 41(a)]
15 EQUIFAX INFORMAT
16 SERVICES,LLC, et al.,
17                   Defendants.

18
19         COMES NOW, Plaintiff, Pritish Vora, by way of Pro Se, and Defendant

20     TRANS UNION, LLC ("Trans Union"), by way of counsel, hereby file with the

21     HONORABLE COURT the STIPULATION OF DISMISSAL. Plaintiff and

22     counsel finalized the terms of the settlement on December 30, 2019 in the above-

23 captioned matter.
24       Based on the foregoing, and pursuant to F.R.Civ.P. Rule 41(a)(1)(A)(ii),
                                          that this action be dismissed with prejudice
25 Plaintiff and counsel hereby stipulate
                                  party to bear its own fees and costs.
26 against Trans Union, with each
27           Respectfully submitted on this day of ~ec~~,c,~ ~~, ~~~

28

                         STIPULATION OF DISMISSAL AS TO DEFENDANT TRANSUNION

                                             Page 1 of 3
Case 8:19-cv-00302-AG-KES Document 48 Filed 12/30/19 Page 2 of 3 Page ID #:499




1
2       Dated D ~~c~^^~ ~~ ~ ~~~
3
4                                      gy       ~~~
5
                                       Pritish Vora, Plaintiff, Pro Se
6                                      27558 Santa Marg. Pkwy,#530
7                                      Mission Viejo, CA 92691
                                      (949)292-8359
:E l                                   pvora2112@gmail.com
9
10
11      Dated ~t~~ 30,20~~
12
13
14                                           ~~~~%~~
15
                                       Musick, Peeler &Garrett LLP
16
                                       Donald E. Bradley(Bar No. 145037)
17                                     d.bradlevnmusickneeler.com
18                                     Kristin L. Marker(Bar No.278596)
                                       kmarker(_,gslwm.com
19                                     650 Town Center Drive, Suite 1200
20                                     Costa Mesa, CA 92626
                                       Tel: 714-668-2400
21
                                       Tel: 214-560-5442
22                                     Attorneys for Defendant Trans Union
23
24
25
26
27
28

                  STIPULATION OF DISMISSAL AS TO DEFENDANT TRANSUNION

                                      Paqe 2 of 3
     Case 8:19-cv-00302-AG-KES Document 48 Filed 12/30/19 Page 3 of 3 Page ID #:500




                              CERTIFICATE OF SERVICE
1
2       I, Pritish Vora, filed the foregoing with the clerk of the Court
3 l~-~~ , ~o ~ z~ ~~ ,and sent a copy to counsel on record via first c
  prepaid postal mail.
4
5
6     Musick, Peeler &Garrett LLP
      Donald E. Bradley(Bar No. 145037)
7     d.bradley@musickpeeler.com
8     Kristin L. Marker(Bar No. 278596)
      kmarker@gslwm.com
 9    650 Town Center Drive, Suite 1200
10    Costa Mesa, CA 92626
      Tel: 714-668-2400
11
      Tel: 214-560-5442
12    Attorneys for Defendant Trans Union
13
14
15
16                                                      ~~
17                                                By Pritish Vora, Plaintiff, Pro Se
                                                  27758 Santa Marg. Pkwy #530
18
                                                  Mission Viejo, CA 92691
19                                               (949)292-8359
20                                                pvora2112@gmail.com

21
22
23
24
25
26
27
28

                      STIPULATION OF DISMISSAL AS TO DEFENDANT TRANSUNION

                                          Page 3 of 3
